Citation Nr: 9925911	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for migraine 
headaches, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for status post medial 
collateral ligament repair of the right knee, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1987 to 
March 1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).  We observe that, during the pendency of this 
appeal, the appellant relocated his residence to Ohio and 
requested transfer of his claims folder to the Cleveland, 
Ohio, VARO.

The Board notes that the appellant's representative raised 
the issues of service connection for post traumatic stress 
disorder and for disabilities due to undiagnosed illnesses 
under 38 C.F.R. § 3.317.  These issues are referred to VARO 
for appropriate action.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The appellant's migraine headache disability is currently 
manifested by daily pressure-type head pain which affects his 
ability to function, in particular his concentration, and 
reportedly requires him to miss an average of three 15 minute 
breaks during a work day, along with episodes of lancinating-
type head pain, which was described as rating a 10 on a scale 
of 1to 10 (mild to severe) in terms of severity, occurring 3 
to 5 times a day and lasting for roughly 15 seconds in a 
series of 4 or 5.

2.  For the period March 6, 1993, to June 2, 1997, the 
evidence of record is essentially silent for right knee 
complaints or medical findings for abnormal right knee 
pathology.

3.  For the period of June 2, 1997, to the present, the 
appellant's right knee disability is manifested by complaints 
of aching, pain, occasional stiffness, weakness and swelling, 
and some lack of endurance and fatigability, along with 
medical findings for some pain and tenderness of the knee, 
pain on motion along with mild crepitus, and instability.  
All x-ray studies of record of the knees are negative for 
evidence of arthritis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent rating for 
migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 8100 (1999).

2.  The schedular criteria for a compensable rating from 
March 6, 1993, to June 2, 1997, for status post medial 
collateral ligament repair on the right knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5257 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent from June 2, 1997, for status post medial collateral 
ligament repair on the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible. It is also found that all relevant facts 
have been properly developed. The record is devoid of any 
indication that there are other records available which 
should be obtained. Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In evaluating the appellant's request for an increased 
ratings, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  The Board has carefully reviewed 
the pertinent medical evidence, including the appellant's 
entire medical history in accordance with 38 C.F.R. § 4.1 
(1999) and Peyton v. Derwinski, 1 Vet.App. 282 (1991).

We note that where an appeal has been perfected as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet App 119 
(1999).

Migraine Headaches

Under diagnostic 8100, the schedule provides a 10 percent 
rating for headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 30 
percent rating is provided where there are headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is provided where there are completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a (1999).

The appellant served on active duty from November 1987 to 
March 1993.  Service medical records reflect that the 
appellant was first seen for severe headache complaints in 
January 1991.  This headache was reportedly of 24-hours 
duration.  Probable migraine was diagnosed, and he was 
prescribed Nichin and bed rest.  The appellant presented 
himself with headache pain again in November and December 
1992.  In February 1993, the appellant reported having a 
headache of 8 days duration and he complained of nausea, 
photophobia, and blurred vision.  The appellant was advised 
to decrease his stress.  He was diagnosed with tension 
headaches exacerbated by stress, which were responsive to 
intravenous injections.

A private medical statement dated May 1993 from C.J. 
Avallone, M.D., reflects that the appellant reported a 21/2-
year history of near daily headaches, which he treats with 
Fioricet and Midrin.

VA outpatient treatment notes dated May 1993 are negative for 
headache complaints.  Persian Gulf Registry examination 
report dated May 1993 reflects a history of headaches 
occurring every 1 to 2 weeks, which are helped by Fioricet 
and Aspirin.  The assessment was chronic headaches, most 
consistent with migraines.

In May 1993, a VA examination was conducted.  The appellant 
reported that he developed headaches soon after arriving in 
Saudi Arabia, which he described as bifrontal, throbbing, and 
aching in nature.  After his initial headache, he began to 
have headaches every 3 to 4 months.  By history, in 1992, he 
had headaches on a daily basis, which he treated with either 
Midrin or Fioricet, or a combination thereof.  At this time, 
the appellant reported having headaches every other week 
although he had headaches daily in January of this year.  He 
stated that headaches were exacerbated and triggered by 
stress.  He noted that he was involved in divorce proceedings 
and he may only visit his son once or twice a year.  At 
times, his headaches are associated with blurred vision and 
spots in front of his eyes.  A comprehensive neurological 
examination was performed.  The impression was "history of 
headaches most likely migraine headaches."

In a March 1994 statement, the appellant reported that his 
headaches occurred on a weekly basis.

Report of VA hospitalization dated November 1994 reflects 
that the appellant was admitted for alcohol and cocaine 
dependence.  It was noted that he was placed on Elavil during 
his prior hospital admission and that it had helped with his 
appetite, insomnia, and chronic recurrent headache pain.  
Discharge diagnoses included muscle tension headaches.

VA outpatient treatment records dated January to November 
1996 reflect that the appellant was seen once during this 
period for headaches and other complaints, which was assessed 
in October 1996 as anxiety disorder with headaches.

In a statement dated November 1996, the appellant reported 
that his headaches occurred much like a seizure with intense 
pain lasting roughly 15 seconds, accompanied by the sensation 
of his eyes rolling back.

In June 1997, a VA neurological examination was conducted.  
The appellant reported having headaches 1 to 2 times a week, 
with severe pain lasting 15 seconds or more.  He indicated 
that his whole head tingled and pulsated with visual spots 
during severe headache attacks.  He further indicated that he 
was never headache free, but rather that they merely varied 
in intensity.  The appellant elaborated by stating that his 
headaches involved both pressure pains and sharp lancinating 
pains with blurred vision.  Lancinating-type headaches began 
about 1 year ago and involve severe pain, occurring 3-5 times 
a day for roughly 15 seconds in a series of 4 or 5.  With the 
pressure headaches, he denied visual disturbance.  He 
reported that he was never free from headache pain, the 
pressure-type throughout his head.  The constant pressure-
type pain he described as being level 2 or 3, on a continuum 
of 1 to 10, with 10 representing the most severe level of 
pain.  His sharp pains were described as being level 10.  
With pressure headaches, the appellant stated that "It is a 
constant battle for me to function.  It is hard to 
concentrate."  Fioricet and Aspirins were noted to be 
helpful.  The appellant reported working for a plastics 
company for the past 11/2-years.  He has missed 3 days of work 
in the past year.  He noted that he misses an average of 
three 15-minute breaks during a workday because of headaches.  
To alleviate his headaches, he concentrates on breathing, 
meditates, applies a cold towel to his head, and performs 
some physical exercise.  An EEG (electrocelephalogram) was 
ordered to rule out the possibility of seizure disorder or 
temporal antritis.  The appellant failed to report for the 
scheduled EEG.  The examiner concluded that, while the 
appellant did not have clear-cut migraine features to his 
headaches at this time, as there was no nausea or vomiting, 
and only minimal visual disturbances (which occurred only 
with sharp lancinating-type pain), he had stress induced 
headaches with a muscular contraction component, as well as, 
a mild vascular component.  The examiner noted that the only 
symptoms consistent with migraine was the pulsating pain and 
that this was clearly related to emotional stress, responding 
partially to relaxation techniques, as well as, medication.

After careful review of the evidence, as set out briefly 
above, the Board finds that the appellant satisfies the 
criteria for a 30 percent rating for headaches, whether they 
are characterized as migraine, vascular, or tension.  The 
record shows that the appellant experiences daily pressure-
type headache pain which affects his ability to function, in 
particular his concentration, and that, although he had not 
missed any significant time from work due to this condition, 
he reportedly misses an average of three 15 minute breaks 
during a work day because of headaches.  Additionally, apart 
from his daily pressure-type headache pain, the appellant 
experiences episodes of lancinating-type headache pain, which 
he describes as rating a 10 on a scale of 1 to 10 (mild to 
severe), occurring 3 to 5 times a day and lasting for roughly 
15 seconds in a series of 4 or 5.  These episodes may be 
characterized as prostrating even though they reportedly only 
last a short period of time, around 15 seconds.

The Board notes that the criteria for a rating in excess of 
30 percent are not met as the evidence of record does not 
establish "very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability."  The 
appellant has not lost significant time from his employment 
due to headaches, nor has he required medical intervention, 
such as, an emergency room visit.  Also, his most severe 
headache episodes, the lancinating-type, the appellant has 
described as brief as opposed to prolonged.

Right Knee Disability

The VA Schedule for Rating Disabilities provides, under 
diagnostic code 5257, a 10, 20 and 30 percent rating where 
there is slight, moderate or severe knee impairment, with 
recurrent subluxation or lateral instability, respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

Service medical records reflect that the appellant had right 
knee surgery prior to service due to a football injury and 
that he underwent a repair of the medial collateral ligament.  
During service, the appellant presented himself with pain of 
both knees, especially after physical training.

In May 1993, a VA examination was conducted.  The appellant 
reported arthritic symptoms in his joints, including his 
knees, and a history of right knee injury with surgical 
repair.  There was normal strength in the extremities and 
gait.  No abnormalities of the knees were found.

A private medical statement dated May 1993 reflects that the 
appellant reported a history of right medial collateral 
ligament tear in 1983, with surgical repair, and that he has 
had knee pain with physical activity, such as running, for 
the past 3 to 4 years.  Examination revealed normal gait, and 
the ability to tandem walk and walk on heels without 
difficulty.  The appellant complained of bilateral knee pain 
with deep knee bending.  The range of motion was from 0 to 
140 degrees, bilaterally.  There was no joint laxity or 
effusion.  There was no decrease in strength or atrophy.

By a rating decision dated December 1993, a noncompensable 
rating was assigned for status post medial collateral 
ligament repair of the right knee, effective from March 6, 
1993 (the day following separation from service).

A VA outpatient report dated February 1994 reflects 
complaints of left knee problems, along with other joint 
complaints.  The impression was multiple joint pain.

VA outpatient treatment records for the period of May 1994 to 
April 1995, and January to November 1996, are negative for 
knee complaints.  However, the appellant reported arthralgia 
of multiple joints.  Persian Gulf Registry examination report 
dated May 1993 was negative for knee complaints or abnormal 
knee pathology.

In June 1997, a VA examination was conducted.  The appellant 
reported a history of right knee injury with surgical repair.  
He also reported having left knee pain due to overuse, and 
compensating for the right knee.  He complained of aching, 
pain, occasional stiffness, weakness and swelling, and some 
lack of endurance and fatigability.  The appellant also 
complained of systemic multiple joint pains.  On examination, 
the appellant was observed to walk without difficulty.  He 
could toe and heel walk, and squat.  There was a scar on the 
right knee.  There was some pain and tenderness of the knee.  
There was pain on motion along with mild crepitus.  The range 
of motion was from 0 to 130 degrees, bilaterally.  There was 
no effusion.  Some instability was shown.  An x-ray study of 
the knees was negative for evidence of arthritis.  The 
diagnosis was residual post operative injury of the right 
knee with instability.  Also, left knee strain with patella 
femoral syndrome and multiple arthralgias were diagnosed.

In April 1998, a VA examination was conducted.  By history, 
the left knee was more symptomatic than the right knee.  The 
appellant denied using pain medication, a brace, or cane.  He 
reported that he was capable of performing normal daily 
activity.  The appellant could ambulate without difficulty.  
He could perform toe and heel walking, and squat.  A scar of 
the right knee was seen.  There was some minimal tenderness 
and soreness of the knee.  The range of motion was from 0 to 
130 degrees, without pain.  There was no crepitus.  Effusion 
was not found.  There was some mild medial instability, and a 
little instability of the anterior-posterior ligaments on the 
right.  The diagnosis was residual instability of post 
operative injury of the right knee.  An x-ray study of the 
knees was negative for arthritis.

By a rating decision dated September 1998, a 10 percent 
rating was assigned for right knee disability, effective from 
June 2, 1997 (date of VA examination).

Upon consideration of the appellant's complaints, coupled 
with the objective medical evidence of record, the Board 
finds that the criteria for a compensable rating are not met 
for the period of March 6, 1993, to June 2, 1997, and that 
the criteria for a rating in excess of 10 percent are not met 
for the period of June 2, 1997, to present.  See Fenderson 
supra.

From March 6, 1993, until June 2, 1997, the evidence of 
record was essentially silent for right knee complaints and 
abnormal pathology.  Specifically, report of VA examination 
dated May 1993 and VA outpatient treatment reports dated 
between 1994 and 1996, are silent for right knee complaints 
and abnormal medical findings.  The first documented 
complaints of right knee symptomatology and objective medical 
findings for instability were on report of VA examination 
dated June 2, 1997.  We note that, at that examination, there 
were complaint of aching, pain, occasional stiffness, 
weakness and swelling, and some lack of endurance and 
fatigability.  Also, there were medical findings for some 
pain and tenderness of the knee, pain on motion along with 
mild crepitus, and instability.  The range of motion was from 
0 to 130 degrees, bilaterally.  An x-ray study of the knees 
was negative for evidence of arthritis.  Medical findings at 
another VA examination of the knees in April 1998 were 
essentially the same, except that there was no evidence of 
pain on motion.

Based on the above findings, and in accordance with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (1999), the 
Board finds that the criteria for a rating in excess of 10 
percent for right knee disability are not met for the period 
of June 2, 1997, to date.  Although pain on motion was 
reported on VA examination in June 1997, the appellant 
further reported on the April 1998 VA examination that he was 
capable of performing normal daily activity and that his 
condition did not require the use of pain medication, a 
brace, or cane.  Also, medical findings from the two most 
recent VA examinations show that the appellant could ambulate 
without difficulty, he could perform toe and heel walking, 
and that he could squat.  Moderate or severe knee impairment 
is not shown.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

A 30 percent rating for headaches is granted.

A compensable rating for right knee disability from March 6, 
1993, to June 2, 1997, is denied.

A rating in excess of 10 percent for right knee disability 
from June 2, 1997, is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

